                         Case 3:18-mj-07390-RFC Document 1 Filed 10/09/18 Page 1 of 2
     AU 91 (Rev. 11/11) Criminal Complaint



                                         UNITED STATES DISTRICT COURT
                                                              for the                                                OCT -92018
                                                      Western District of Texas
                                                                                                           CLERK, U.S1TRICT COURT
                                                                                                           WESTERN (8tRlCT OF TEXAS
                                                                                                           BY
                    United States of America                         )                                                         DEPUTY CLERK
                                    v.                               )
                                                                     )                   Case No.
                                                                     )



                Francisco Gonzalez-Lopez
                                                                     )

                                                                     )
                                                                               EP- FB -m-iqu                          ft,
              AKA: Francisco Gonzales-Looez
                               Defendant(s)


                                                    CRIMINAL COMPLAINT

              I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     October 5, 2018                     in the county of                 El Paso              in the
     Western          District of                 Texas          ,       the defendant(s) violated:

                Code Section                                                             Offense Description
8   U.S.C. 1326(a)                              an alien, who had previously been excluded, deported, and removed from the
                                                United States on or about March 25, 2015, attempted to enter, entered, and was
                                                found in the United States, without having previously received consent to reapply
                                                for admission from the Attorney General of the United States and the Secretary of
                                                Homeland Security, the successor pursuant to Title 6, United States Code, Sections
                                                202(3), 202(4) and 557.



           This criminal complaint is based on these facts:




                Continued on the attached sheet.



                                                                                                          omplainant s signature

                                                                                                         Vanessa Falcon
                                                                                         Customs and Border Protection Enforcement Officer

Sworn to before me and signed in my presence.


Date:         October 9. 2018
                                                                                                           Judge s signature
City and state:        El Paso, Texas                                                                   Robert F. Castaneda
                                                                                   Sworn              United States Magistrate Judge
                                                     Oath T                   ty


                                                        At____                      PM
                                                      Fed .R.Crirn.PA.1(bX2XA)
                   Case 3:18-mj-07390-RFC Document 1 Filed 10/09/18 Page 2 of 2

                                                           FACTS

That on or about October 5, 2018, the DEFENDANT, Francisco Gonzalez-Lopez, AKA: Francisco Gonzales-Lopez, a
native and citizen of Mexico, entered the United States by eluding inspection at the Bridge of the Americas (BOTA) port of
entry in El Paso, Texas. Customs and Border Protection (CBP) Officers were advised via radio communication of an
individual crawling northbound on the southbound pedestrian walkway. Officer Nevarez responded and apprehended the
DEFENDANT at the Chamizal National Memorial Park. The DEFENDANT provided Officer Nevarez with his true name
and date of birth. The DEFENDANT was asked if he had any legal documents to enter the United States and replied he did
not. The DEFENDANT was asked where he was born and replied Ciudad Juarez, Chihuahua, Mexico. The DEFENDANT
was asked what his intention upon entering the United States and he stated to seek employment. The DEFENDANT was
escorted to Passport Control Secondary (PCS) for further inspection.
In secondary, the DEFENDANT claimed he was a citizen and national of Mexico and did not have any legal documents to
enter or remain in the United States. The DEFENDANT stated his intention was to enter the United States to seek
employment in Arizona or California. The DEFENDANT admitted he intentionally evaded inspection. The DEFENDANT
was advised of his Miranda Rights, which he claimed to have understood, and invoked his right to remain silent. At this time
all questioning ceased. The DEFENDANT was fingerprinted and revealed he was previously removed from the United
States to Mexico on or about March 25, 2015. Further record checks indicate the DEFENDANT has neither applied for, nor
received permission from the United States Attorney General or the Secretary of Homeland Security to reapply for admission
into the United States.


Because this Affidavit is being submitted for the limited purpose of establishing probable cause as set forth herein, I have
not included each and every fact known to me concerning this investigation.




                                     CRIMINAL AND IMMIGRATION RECORD



CRIMINAL RECORD
04/28/2008: District of Arizona 8 USC 1325; Sentenced to 25 days in jail.
04/02/2008: Flagstaff Municipal Court, Aggravated Assault; Sentenced to 3 years Probation.
10/26/2007: Flagstaff Municipal Court, DUT-Liquor/Drugs/Vapors/Combo; Sentenced to 10 days in jail.
IMMIGRATION RECORD
Five previous removals from the United States to Mexico.
